          Case 1:21-cv-03178-MKV Document 42 Filed 07/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                              USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                             DOCUMENT
                                                                          ELECTRONICALLY FILED
 LA DOLCE VITA FINE DINING COMPANY                                        DOC #:
 LIMITED and LA DOLCE VITA FINE DINING                                    DATE FILED: 
 GROUP HOLDINGS LIMITED,

                             Petitioners,

                          -against-                                   1:21-cv-3178-MKV

 ZHANG LAN, GRAND LAN HOLDINGS GROUP                                        ORDER
 (BVI) LIMITED, QIAO JIANG LAN
 DEVELOPMENT LIMITED, formerly known as South
 Beauty Development Limited, and APEX LEAD
 INVESTMENT HOLDINGS LIMITED,

                             Respondents.

MARY KAY VYSKOCIL, United States District Judge:

        On June 8, 2021, the Court held a telephonic pre-motion conference and set briefing

schedules for Petitioners’ anticipated revised motion to confirm the arbitral awards and

Respondents’ anticipated cross-motion to dismiss the petition. [ECF No. 36.] Thereafter, the

parties filed a proposed stipulation and order to stay all proceedings in this action, including

Petitioners’ renewed confirmation motion, until after a decision has been issued on Petitioners’

motion to confirm the attachment order before Judge Carter in the related action La Dolce Vita

Fine Dining Co. v. Zhang, 19-mc-536-ALC (the “Christie’s Action”). [ECF No. 38.]

        The Court declines to sign the parties’ proposed stipulation and order. The Court cannot

permit this case to remain open but inactive on its docket as the parties pursue remedies in the

related Christie’s Action and, thereafter, determine how they would like to proceed here. If the

parties are not prepared to move forward with this action, Petitioners are strongly advised to confer

with Respondents about voluntarily dismissing the action without prejudice and stipulating to stay

or toll any applicable statutes of limitations.
         Case 1:21-cv-03178-MKV Document 42 Filed 07/26/21 Page 2 of 2




       Accordingly, IT IS HEREBY ORDERED:

          x   On or before August 6, 2021, the parties shall file a joint letter advising the Court
              how they intend to proceed in this action.

          x   If the parties elect to move forward with this case, Petitioners shall file their revised
              motion to confirm the arbitral awards on or before August 20, 2021. Local Rule
              6.1 shall govern the briefing schedule for Respondents’ opposition and Petitioners’
              reply, unless the parties stipulate otherwise.

          x   The Court GRANTS Respondents leave to cross-move to dismiss to petition. Any
              cross-motion shall be due on the same date as Respondents’ opposition to
              Petitioners’ confirmation motion. Local Rule 6.1 shall govern the briefing schedule
              for Petitioners’ opposition and Respondents’ reply, unless the parties stipulate
              otherwise. Respondents’ reply shall be limited to the cross-motion to dismiss and
              shall not address arguments relating to Petitioners’ confirmation motion.

       The parties shall consult the Court’s Individual Practice Rules and ensure compliance

therewith. Failure to comply with deadlines or other terms of this Order may result in

sanctions, including preclusion or dismissal of claims or defenses.



SO ORDERED.

                                                      _________________________________
                                                      _ _________
                                                      __       ____
                                                                  _ ____
                                                                       _______
                                                                       __   ____
                                                                               _____
                                                                                  ________
                                                                                        ____
                                                                                           _ _
Date: July 26, 2021                                   MARY YKKAY    VYSKOCIL
                                                               AY VYSYSKOCI
                                                                     YS       CIIL
      New York, NY                                    United States District
                                                             States Di strict Judge
                                                                     ist




                                                  2
